Exhibit 4.3 REDEMPTION PLAN CNL HEALTHCARE PROPERTIES II, INC., a Maryland corporation (the “Company”), has adopted a Redemption Plan (the “Redemption Plan”) by which Class A, Class T and Class I shares of the Company’s common stock (the “Shares”) may be repurchased by the Company from stockholders subject to the terms and conditions set forth herein. 1.Redemption Price.The Company’s Redemption Plan is designed to provide eligible stockholders with limited, interim liquidity by enabling them to sell Shares back to the Company prior to the listing of the Shares on a national securities market.Subject to certain restrictions discussed below, the Company may repurchase Shares (including fractional Shares) computed to three decimal places, from time to time. Until the Company’s board of directors approves an estimated net asset value per Share, as published from time to time in the Company’s Annual Report on Form 10-K, its Quarterly Report on Form 10-Q and/or its Current Report on Form 8-K with the U.S. Securities and Exchange Commission, the price for the repurchase of Shares shall be equal to the then-current “net investment amount” of the Company’s Shares disclosed in the most recent prospectus for the Company’s ongoing public offering of Shares, which amount will be based on the “amount available for investment/net investment amount” percentage shown in the estimated use of proceeds table of the prospectus for its ongoing public offering. For each class of Shares, this amount will equal (a) the current offering price of the Shares, less (b) the associated selling commission and the dealer manager fee and estimated organization and offering expenses other than the distribution and stockholder servicing fees.Initially, the “net investment amount” for each class of Shares will be $10.00 per Share, but this amount may change. Once the Company’s board of directors approves an estimated net asset value per Share, the price for the repurchase of Shares shall be equal to the then-current estimated net asset value per Share.If the “net investment amount” changes or the Company’s board of directors approves an initial or updated estimated net asset value per Share, the Company will notify stockholders of the new price for the repurchase of Shares through (a) a Current Report on Form 8-K or in its annual or quarterly reports, all publicly filed with the Securities and Exchange Commission or (b) in a separate mailing to the stockholders.The Company will provide stockholders with at least 10 business days’ advance notice of any such price change. 2.Redemption of Shares.Any stockholder who has held Shares for not less than one year (other than the Company’s advisor) may present for the Company’s consideration all or any portion of his or her Shares for redemption at any time, in accordance with the procedures outlined herein. A stockholder may present fewer than all of his or her Shares to the Company for redemption, provided: (i) the minimum number of Shares presented for redemption shall be at least 25% of his or her Shares, and (ii) the amount retained must be at least $5,000 worth of Shares based on the most recent public primary offering price per Share or, subsequent to the termination of the public primary offering period for the Shares and if an 1 estimated net asset value per Share has been approved by the Company’s board of directors, the then estimated net asset value per Share. For purposes of calculating the ownership period set forth above, if a stockholder holds Class A Shares in an account as a result of conversion of Class T Shares or Class I Shares pursuant to the terms of the Company’s charter, then the ownership period of such Class A Shares shall be based on the date the stockholder acquired the applicable Class T Shares or Class I Shares that converted into such Class A Shares.In addition, if a stockholder purchased Shares for economic value from a prior stockholder (a “Resale”), the purchasing stockholder’s period of ownership for such Shares shall commence on the date the purchasing stockholder purchased the Shares from the prior stockholder. For a transfer of ownership that is not considered a Resale, the stockholder’s period of ownership for such Shares shall commence on the date of the acquisition of Shares by the original stockholder. Notwithstanding the foregoing, only those stockholders who received their Shares directly from the Company (including through the distribution reinvestment plan, except as set forth below) or received their Shares through one or more transactions that were not for cash or other consideration are automatically eligible to participate in this Redemption Plan. Once Shares acquired from the Company are transferred, directly or indirectly, for value by a stockholder (other than transfers which occur in connection with a non-taxable transaction, such as a gift or contribution to a family trust), the transferee and all subsequent holders of the Shares are not eligible, unless otherwise approved by Company management or its board of directors, to participate in this Redemption Plan with respect to such Shares that were transferred for value and any additional Shares acquired by such transferee through the Company’s distribution reinvestment plan.
